Citation Nr: 0112221	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-17 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969.

A June 1998 rating decision denied the veteran's application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  A notice of disagreement was 
received in August 1998, and a statement of the case was 
issued in August 1998.  The veteran's substantive appeal was 
received in November 1998.  A personal hearing was conducted 
at the RO in May 1999. 


FINDINGS OF FACT

1.  By decision in September 1987, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
"nervous condition;" a notice of disagreement was received 
and a statement of the case was issued, but the veteran did 
not complete the appeal by filing a timely substantive 
appeal. 

2.  Evidence received since the September 1987 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the September 1987 rating 
decision pertinent to the issue of entitlement to service 
connection for an acquired psychiatric disorder is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claim of entitlement to service 
connection for an acquired psychiatric disability has been 
denied by prior decisions, including by Board decision in 
October 1980.  The most recent denial was rendered by the RO 
in a September 1987 rating decision.  The veteran did 
initiate an appeal with a timely notice of disagreement, and 
a statement of the case was issued.  However, the veteran did 
not complete the appeal by filing a timely substantive 
appeal.  Accordingly, the September 1987 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, a claim which 
is the subject of a prior final determination may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The prior denials have been based on a finding that the 
evidence showed that the veteran did not have an acquired 
psychiatric disorder until years following service and that 
such disorder was not otherwise related to service.  Numerous 
private and VA medical records associated with the claims 
file in the previous denials did not reveal a psychiatric 
admission or diagnosis until June 1976.  

The evidence added to the claims file since September 1987 
includes the veteran's statements and May 1999 RO hearing 
testimony, lay statements, and an October 1989 VA psychiatric 
examination.  It appears that certain lay statements are 
essentially duplicative of lay statements which were already 
of record.  For example, a newly received statement from the 
veteran's spouse essentially relates the same information 
regarding a suicide attempt during service that the spouse 
had included in a prior letter which was of record in 
September 1987.  At any rate, at the time of the September 
1987 rating decision the RO had knowledge of the inservice 
suicide attempt as reported by fellow servicemembers and also 
as reported as part of the veteran's medical history in 
medical examination reports.  To the extent that the newly 
received items of evidence recount the fact of the inservice 
suicide attempt, they add nothing new to the record that was 
not already of record in September 1987.  To the extent that 
the new evidence in the form of lay statements and testimony 
may be presented for the purpose of establishing medical 
etiology, laypersons are not competent for that purpose.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Turning to the 
medical evidence, while VA examinations have revealed that 
the veteran continues to suffer from schizophrenia, no 
examiner (including the October 1989 examiner) has linked the 
veteran's psychiatric disability to service.  

In sum, the Board finds that the additional evidence is not 
new because it is essentially cumulative of previously 
considered evidence.  See 38 C.F.R. § 3.156.  That is, it 
merely confirms what was already known.  The record remains 
devoid of medical evidence indicating that the veteran 
currently has an acquired psychiatric disorder which was 
manifested during service, during a presumptive period, or is 
otherwise related to service.  38 U.S.C.A. §§ 1110, 1101, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, the 
Board concludes that the evidence submitted subsequent to the 
September 1987 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), because, by itself or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Thus, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, for assistance to a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  However, this new legislation would not 
appear to apply in this case since the claim has not been 
reopened. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

